Exhibit Execution Copy FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT December 17, 2008 This First Amended and Restated Employment Agreement(“Agreement”) replaces and supersedes in its entirety the Employment Agreement that was executed on February 7, 2007 and is entered into by and between LINN OPERATING, INC., a Delaware corporation (the “Company”), and ARDEN L. WALKER, JR. (the “Employee”) as of the date first set forth above (the “Effective Date”) on the terms set forth herein. LINN ENERGY, LLC, a Delaware limited liability company, and the one hundred percent (100%) parent of the Company (“Linn Energy”), is joining in this Agreement for the limited purposes of reflecting its agreement to the matters set forth herein as to it, but such joinder is not intended to make Linn Energy the employer of the Employee for any purpose. Accordingly, the parties, intending to be legally bound, agree as follows: 1.Position and Duties. 1.1Employment; Titles; Reporting.The Company agrees to continue to employ the Employee and the Employee agrees to continue employment with the Company, upon the terms and subject to the conditions provided under this Agreement. During the Employment Term (as defined in Section2), the Employee will serve each of the Company and Linn Energy as the Senior Vice President Operations - Chief Engineer. In such capacity, the Employee will report to Linn Energy’s and the Company’s President and Chief Operating Officer or to someone in an equivalent or higher position and otherwise will be subject to the direction and control of the Board of Directors of Linn Energy (including any committee thereof, the “Board”), and, the Employee will have such duties, responsibilities and authorities as may be assigned to him by the Company’s President and Chief Operating Officer or the Board from time to time and otherwise consistent with such position in a publicly traded company comparable to Linn Energy which is engaged in natural gas and oil acquisition, development and production. 1.2Duties.During the Employment Term, the Employee will devote substantially all of his full working time to the business and affairs of the Company and Linn Energy, will use his best efforts to promote the Company’s and Linn Energy’s interests and will perform his duties and responsibilities faithfully, diligently and to the best of his ability, consistent with sound business practices. The Employee may be required by the Board to provide services to, or otherwise serve as an officer or director of, any direct or indirect subsidiary of the Company or to Linn Energy, as applicable. The Employee will comply with the Company’s and Linn Energy’s policies, codes and procedures, as they may be in effect from time to time, applicable to executive officers of the Company and Linn Energy.Subject to the preceding sentence, the Employee may, with the prior approval of the Board in each instance, engage in other business and charitable activities provided that such charitable and/or other business activities do not violate Section7, create a conflict of interest or the appearance of a conflict of interest with the 040707, 000014, 102625696.2 Company or Linn Energy or materially interfere with the performance of his obligations to the. Company or Linn Energy under this Agreement. 1.3Place of Employment.The Employee will perform his duties under this Agreement at the Company’s offices in Houston, Texas, with the likelihood of substantial business travel. 2.Term of Employment. The term of the Employee’s employment by the Company under this Agreement (the “Employment Term”) commenced on the Effective Date and will continue until employment is terminated by either party under Section5. The date on which the Employee’s employment ends is referred to in this Agreement as the “Termination Date.”For the purpose of Sections 5 and 6 of this Agreement, the Termination Date shall be the date upon which the Employee incurs a “separation from service” as defined in Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and regulations issued thereunder. 3.Compensation. 3.1Base Salary.During the Employment Term, the Employee will be entitled to receive a base salary (“Base Salary”) at an annual rate of not less than $240,000 for services rendered to the Company, Linn Energy and any of its direct or indirect subsidiaries, payable in accordance with the Company’s regular payroll practices The Employee’s Base Salary will be reviewed annually by the Board and may be adjusted upward in the Board’s sole discretion, but not downward. 3.2Annual Bonus Compensation. During the Employment Term, the Employee will be entitled to receive incentive compensation in such amounts and at such times as the Board may award to him in its sole discretion under any incentive compensation or other bonus plan or arrangement as may be established by the Board from time to time (collectively, the “Employee Bonus Plan”).Under the Employee Bonus Plan, the Board may, in its discretion, set, in advance, an annual target bonus for the Employee, which is currently set as a percentage of Base Salary.For example, for 2008, the Employee’s target bonus was set at 65% of his Base Salary.The percentage of the Employee’s Base Salary that the Board designates for the Employee to receive as his annual target bonus under any Employee Bonus Plan, as such percentage may be adjusted upward or downward from time to time in the sole discretion of the Board, or replaced by another methodology of determining Employee’s target bonus, is referred to herein as the Employee’s “Bonus Level Percentage.”The amount paid to the Employee through application of the Bonus Level Percentage is the Employee’s “Bonus Level Amount.”The “Annual Bonus” is the Bonus Level Amount paid to the Employee in any given year. 3.3Long-Term Incentive Compensation.Awards of Unit options, Unit grants, restricted Units and/or other forms of equity-based compensation to the Employee may be made from time to time during the Employment Term by the Board in its sole discretion, whose decision will be based upon performance and award guidelines for executive officers of the Company and Linn Energy established periodically by the Board in its sole discretion. 4.Expenses and Other Benefits. 040707, 000014, 102625696.2 2 4.1Reimbursement of Expenses.The Employee will be entitled to receive prompt reimbursement for all reasonable expenses incurred by him during the Employment Term (in accordance with the policies and practices presently followed by the Company or as may be established by the Board from time to time for the Company’s and Linn Energy’s senior executive officers) in performing services under this Agreement, provided that the Employee properly accounts for such expenses in accordance with the Company’s and Linn Energy’s policies as in effect from time to time.Such reimbursement shall be paid on or before the end of the calendar year following the calendar year in which any such reimbursable expense was incurred, and the Company shall not be obligated to pay any such reimbursement amount for which Employee fails to submit an invoice or other documented reimbursement request at least 10 business days before the end of the calendar year next following the calendar year in which the expense was incurred.Business related expenses shall be reimbursable only to the extent they were incurred during the term of the Agreement, but in no event shall the time period extend beyond the later of the lifetime of Employee or, if longer, 20 years.The amount of such reimbursements that the Company is obligated to pay in any given calendar year shall not affect the amount the Company is obligated to pay in any other calendar year.In addition, the Employee may not liquidate or exchange the right to reimbursement of such expenses for any other benefits. 4.2Vacation. The Employee will be entitled to paid vacation time each year during the Employment Term that will accrue in accordance with the Company’s policies and procedures now in force or as such policies and procedures may be modified with respect to all senior executive officers of the Company. 4.3Other Employee Benefits.In addition to the foregoing, during the Employment Term, the Employee will be entitled to participate in and to receive benefits as a senior executive under all of the Company’s employee benefit plans, programs and arrangements available to senior executives, subject to the eligibility criteria and other terms and conditions thereof, as such plans, programs and arrangements may be duly amended, terminated, approved or adopted by the Board from time to time. 5.Termination of Employment. 5.1Death.The Employee’s employment under this Agreement will terminate upon his death. 5.2Termination by the Company. (a)Terminable at Will.
